 

N'9496200355-YY D ti Filed .
United States District’ AY Meche 79 ocumen led OF/DeM Sr oP AGadadE douse

(For gsuarsé of a aerest warren of Sun |

- Violation Notice "
K2-5 - a

Veen 5 hare Prey Tiras Bis | gtaée Fhat on ‘while Gopercetarig, eny Gules A

F4940298 | “Temes 127 —_—

YOU ARE CHARGED WITH THE FOLLOWING VIOLATIOW

ue aed Tie of OMe preictyen | Orbe

 

 

 

 

 

 

 

cOvérs

 

Cee taco? CS eran.

Pi

 

 

 

Husoresua tofmp ¥
PEAANG WTHOOT WE Rayté

 

Chere

 

 

=a

DEFENDANT INFORMATI ee pana

 

 

 

 

 

 

 

 

 

 

  

Gjokabro-drr ric

   

The loregoing statement « baged upar

 

 

 

 

© « Oe sox «6s cHecken, vou Bt iF BO® 6 CHECKED, YOU MT |
= MUST APPEAR I COLRT. s6F ae AMOUNT INDICATED BELCW = My personal observation iy PEC SOTa ieehigaon
. Pe TAM RE TRS iar CARH peti ay ee Tas a intormation supplied ip ime trom my inilow officer's obsecwation
Oo oo other (explain above)
4 § “26. OO Forteiture Amount >
= §30 P e > ldocdan under penalty of perjury fat the nformaieon which | have set loth bower and om
o = on o lhe dase of Pad eR OD be rea aed ect bo dee bet ot rr oreo
ar PAY THIS AMOUNT —| 4§ 7. aD Total Celhateea! Dum on
= ou S Executed on
ie ¥OUR COURT DATE BE Chat [romcicl yyy Officer's Sigraiuee
S (0 Steel ep eee a eee, po a (be eed OF poe appre chi bp rl = :
= Coun dane | China Geren i —
= LAS Come SS als E 2 ly LF . Probable cause has been stated tor the issuance ol a warrant, *
— ok
os WA 3 aL ay, 9 120f "a7 A Executed ont 2:

cn Ex on

OFoo Deal [rime yyy U.S. Magistaie Judge

 

 

Ma iegrahere capes thal | hee rece @ coy ol Eee verfegon mocica Ao eo an. cian iol quit
Dope tcaeirday Pade am et Pedy dd Poy Pea die ee deed oe pore Wee vol oor doo

* Delendne Sepang

 

Chriguranl - CV Clopey

Beran eit 9 obser FS -S300u8 (A018)
